UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2017 SMART SAND, INC. (Exact name of registrant as specified in its charter) Delaware 001-37936 45-2809926 (State or other jurisdictionof incorporation) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 24 Waterway Avenue, Suite 350 The Woodlands, Texas77380 (Address of principal executive offices and zip code) (281) 231-2660 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Securities Act.☒ Item 7.01 Regulation FD Disclosure Representatives of Smart Sand, Inc. (the “Company”) intend to participate in the Tudor Pickering Holt & Co. 2017 Energy Conference on Wednesday, June 21, 2017 and Thursday, June 22, 2017 in Houston, Texas to discuss the business and affairs of the Company.Interested parties will be able to view a copy of the materials to be distributed at the event beginning at 11:00 a.m. eastern time on June 21, 2017 or by visiting the Company’s website at www.smartsand.com under Investors-News and Events-Events Calendar.
